NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MATTHEW J. NASUTI,
Petitioner,

V.

DEPARTMENT OF STATE,
Respondent.

2012-3136

Petition for review of the Merit Systerns Protection
Board in case no. ]]00752120370-1-1.

ON MOTION

ORDER

Matthew J. Nasuti moves for leave to proceed in forma
pauperis.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

MATTHEW NASUTI V. STATE 2

FoR THE COURT

MA¥ 1 8 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Matthew J. Nasuti
Jeanne E. Davidson, Esq.

321

F|LED
U.S. GOURT 0F APPEALS FDB
THE FEDERAL ClHCUlT

HAY 1 82[]12
JAN HOHBALY
CLERK